COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 HIFLY TRANSPORT, LLC,                                          No. 08-19-00202-CV
                                                 §
                              Appellant,                          Appeal from the
                                                 §
 v.                                                             143rd District Court
                                                 §
 P-2 CONSTRUCTION, INC.,                                      of Reeves County, Texas
                                                 §
                              Appellee.                       (TC# 18-06-22480-CVR)
                                                 §

                                MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss the appeal because the parties have

settled the dispute between them. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss

the appeal. All pending motions are denied as moot. Costs of the appeal are taxed against the

party incurring same. TEX.R.APP.P. 42.1(d).


                                              GINA M. PALAFOX, Justice
August 14, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.